Citation Nr: 1123636	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to Department of Veterans Affairs educational benefits under 38 U.S.C., Chapter 30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.  In his substantive appeal, the Veteran requested a Board video conference hearing, which was scheduled in July 2010.  However, the Veteran failed to report for the hearing and has not filed a motion seeking a new hearing.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to 38 U.S.C., Chapter 30 educational benefits.  By way of background, it appears that the Veteran's claim was initially denied because the Veteran was a member of the ROTC with scholarship while in school.  Upon further research, the United States Air Force provided by e-mail in November 2008 that the Veteran's April 1999 appointment order from Embry-Riddle Aeronautical University assigned the Veteran a Source Commission Code of "R", which translated to ROTC Distinguished Graduate.  However, the Veteran claims that the ROTC scholarship was revoked prior to using any of the benefit.  In an April 2011 Informal Hearing Representation, the Veteran's represented asserted that a remand was required because further development was necessary, including obtaining the Veteran's service personnel file, school records from Embry Riddle Aeronautical University, and Department of Defense records, including the Simultaneous Membership Program contract and any other scholarship information.  The representative also pointed out that the original April 2008 denial was not associated with the claims file.  In light of the representative's assertions, the Board finds that this case must be remanded for further development in order to fully meet the VA's duty to assist.  See 38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to associate the April 2008 determination with the Veteran's education file. 

2.  Appropriate action should be taken to obtain the Veteran's service personnel records and associate them with the Veteran's claims file.

3.  Appropriate action should be taken to contact the Veteran and request that he either submit or provide appropriate authorization to obtain his records, including scholarship and payment information, from Embry-Riddle Aeronautical University.

4.  Appropriate action should be taken to contact the Department of Defense and obtain any records, including the Simultaneous Membership Program contract and any scholarship information.  

5.  Thereafter, and any further development deemed necessary by the RO, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


